         Case 4:18-cv-04662-YGR Document 74-1 Filed 03/30/20 Page 1 of 2



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2525 Main Street, Suite 204
3    Santa Monica, CA 90405
     Telephone: (310) 392-5455
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2525 Main Street, Suite 204
     Santa Monica, CA 90405
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10
     Attorney for Plaintiff, RABAB ABDULHADI
11

12

13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15
      RABAB ABDULHADI,                          )              Case No.: 4:18-cv-04662-YGR
16
                                                )
                  Plaintiff,
17                                              )              DECLARATION OF MARK
                   v.
                                                )              KLEIMAN IN SUPPORT OF
18    BOARD OF TRUSTEES of the CALIFORNIA       )              ADMINISTRATIVE MOTION TO
      STATE UNIVERSITY; LESLIE WONG; SUE V. )                  SEAL THE UNREDACTED COPY
19
      ROSSER; and JENNIFER SUMMIT,              )              OF JOINT CASE MANAGEMENT
20                                              )              CONFERENCE STATEMENT
                  Defendants.
                                                )
21    _________________________________________
                                                               CMC Date: April 6, 2020
22
                                                               Time:      2:00 p.m.
                                                               Courtroom: 1, 4th Floor
23

24           I, Mark Kleiman, hereby declare as follows:
25           1. I am an attorney licensed to practice law before all courts in the State of California
26   and am a member of the Bar of this Court. I am cocounsel for Plaintiff herein. If called upon to
27   do so, I could and would testify competently to the following based upon firsthand knowledge:
     ____________________________________________________________________________________________
28
     DECLARATION OF MARK KLEIMAN IN SUPPORT OF ADMINISTRATIVE MOTION TO SEAL THE
           UNREDACTED COPY OF JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case No. __4:18-cv-04662
                                                      1
         Case 4:18-cv-04662-YGR Document 74-1 Filed 03/30/20 Page 2 of 2



1             2. Attached hereto as Exhibit “A” is a true and correct copy of the unredacted Joint Case
2    Management Conference Statement. There is confidential medical information concerning on of
3    the parties beginning on p. 2, line 5, and concluding on p.3, line 10. There is confidential
4    medical information concerning the family member of one of the parties' counsel on p. 3, lines
5    25-28.
6             3. Attached hereto as Exhibit “B” is a true and correct copy of the redacted Joint Case
7    Management Conference Statement. The redactions have been narrowly tailored to remove
8    only the medical information referred to above. The proposed redactions would not reduce the
9    public understanding of the substantive issues in the case.
10            4. Prior to filing this motion, counsel for the parties have conferred. Defendants do not
11   oppose the proposed redactions.
12            I declare under penalty of perjury that the foregoing is true and correct. Executed March
13   30, 2020, at Santa Monica, California.
14
                                                            /s/ Mark A. Kleiman
15
                                                            MARK A. KLEIMAN
16

17

18

19

20

21

22

23

24

25

26

27
     ____________________________________________________________________________________________
28
     DECLARATION OF MARK KLEIMAN IN SUPPORT OF ADMINISTRATIVE MOTION TO SEAL THE
           UNREDACTED COPY OF JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case No. __4:18-cv-04662
                                                       2
